Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In amendments dated 2/21/22, Applicant amended claims 1, 8, and 15, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for providing a personalized self-support service to a user of an online application coupled with an online community forum: generating a plurality of multi-dimensional vectors comprising a respective multi-dimensional vector for each respective question of the plurality of questions based on a frequency of the part-of-speech word in each respective question of the plurality of questions; identifying one or more user features of the plurality of users based on the historical user data, wherein at least one of the one or more user features is based on the application context data; establishing one or more statistical correlations, based on the historical user data, between the at least one of the one or more user features that is based on the application context data and the part-of-speech word; determining, using the one or more statistical correlations, part-of-speech words relevant to the plurality of users; and predicting, using the one or more statistical correlations and the part-of-speech words relevant to the plurality of users, part-of-speech words relevant to a user of an online application associated with the online community forum based on at least one user feature of the user of the online application.  Examiner believes these features, in combination with other features of the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding objections to claims 1, 8, and 15 for unclear antecedent basis of “online forum,” in view of amendments removing the first instance of an online forum, these objections are withdrawn.  Regarding objections to claims 1, 8, and 15 for antecedent basis of “at least one of the one or more user features based on the application context data” in the eighth limitation, in view of amendments moving the language “that is based on the application context data” up to the seventh limitation, these objections are withdrawn.  Regarding rejections of claims 1-5 and 7-14 for obvious type double patenting over claims 1-5, 7, 15-19, and 21 of US Patent 10,664,540, in view of Applicant filing a Terminal Disclaimer 2/21/22 and the Office approving said Terminal Disclaimer on 3/18/22, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/18/22